On behalf of the delegation of the 
Democratic People’s Republic of Korea, I should first 
like to congratulate His Excellency Mr. Sam Kahamba 
Kutesa on his election as President of the General 
Assembly at its sixty-ninth session.

The Democratic People’s Republic of Korea fully 
endorses the main theme of this session, “Delivering 
on and implementing a transformative post-2015 
development agenda”. Development is one of the 
core missions of the United Nations. With peace, it 
constitutes one of the two pillars for the sustainable 
development of humankind. During the first 15 years 
of the new millennium, the world has seen the poverty 
rate reduced by half. It is proof of success, illustrating 
the correctness of the Millennium Development Goals, 
adopted at the Millennium Summit, with the elimination 
of poverty as the main target.

It has been a particularly difficult time for the 
Democratic People’s Republic of Korea. However, 
we too have overcome severe hardships. Despite 
an unprecedentedly persistent economic blockade, 
military threat and political obstruction, we have firmly 
safeguarded national dignity, effectively deterred war 
and put the stagnant economy on an upward track 
under the leadership of the great General Kim Jong Il. 
Today we have at last secured a reliable springboard to 
leap into a powerful nation, following the guidance of 
respected Marshal Kim Jong Un.

In the Democratic People’s Republic of Korea 
today, a grand construction boom is in full swing, and 
modern factories and enterprises befitting the era of 
the knowledge economy are being built and founded at 
record-breaking speed in many parts of the country. We 
have observed a great leap in our fishing industry and 
livestock farming, as well as a blooming new twenty-
first century civilization in the living environment and 
cultural and welfare spheres for future generations and 
the working masses.

The climate change Summit held just a few days 
ago was a successful gathering that constituted part 
of the active measures being taken across the United 
Nations system to ensure the survival of humankind 
and sustainable development by protecting the global 
ecosystem and addressing climate change.

The United Nations and international relations 
should be democratized further. The principle of 
sovereign equality enshrined in the Charter of the United 
Nations is exactly same as the principle of respect for 
sovereignty and non-interference in the internal affairs 
of other nations. However, acts of high-handedness and 
arbitrariness — veiled under various disguises such 
as democracy, humanitarian crises, counter-terrorism, 
human rights protection and non-proliferation — are 
committed brazenly in the form of sanctions, blockade, 
military threat and armed intervention. That is the stern 
reality we witness today.

Proceeding from its consistent position of opposing 
interference and sanctions in all their manifestations 
against sovereign States, our delegation holds that 
the unilateral economic, trade and financial blockade 
imposed by the United States against Cuba should be 
immediately dismantled.

With respect to the issue of enhancing the central 
role of the United Nations, we see its functions and 
role regarding peace and security lagging far behind 
others. As stipulated in the Charter, Member States 
entrusted the Security Council with the maintenance of 
international peace and security as its first and foremost 
responsibility. Present reality shows that in lieu of the 
Security Council — which is still mired in the paralysis 
of the Cold War — a permanent member seeks to act as 
the military police of the world through military blocs 
or bilateral military alliances that have nothing to do 
with the United Nations.

The anachronistic stereotypes and prejudices of the 
Security Council find their most extreme expression 
in the prevailing situation on the Korean peninsula. 
The world remembers that the situation on the Korean 
peninsula reached the touch-and-go brink of war last 
year. It started with the United States-South Korea joint 
military exercises aimed at occupying the capital city 
of Pyongyang of the Democratic People’s Republic of 
Korea.

In January, the Government of the Democratic 
People’s Republic of Korea made a proposal to 
stop hostile military acts on the Korean peninsula, 
but provocative joint military exercises against the 
Democratic People’s Republic of Korea were forcibly 
conducted in March, April and August. The Government 
of the Democratic People’s Republic officially referred 
to the Security Council the issue of suspending such 
war exercises, which seriously endanger the peace and 
security of the Korean peninsula and the region as a 
whole. However, the Council turned its back. As the 
joint military exercises were led by one of its permanent 
members, the Council was bound to close its eyes, block 
its ears and shut its mouth, no matter how enormous in 
scale, aggressive in purpose and dangerous in nature 
they were.

Even in the Cold War period, measures were in 
place between the East and the West to restrict the 
number of military exercises in which more than 40,000 
troops took part. We are obliged to ask why such war 
exercises, with the participation of more than 500,000 
troops at a time, are needed annually only on the Korean 
peninsula, nearly a quarter of a century after the Cold 
War ended.

At present, the Government of the Democratic 
People’s Republic of Korea has set economic 
construction and improvement of the people’s living 
standards as its major task. Accordingly, a peaceful 
environment is vital in allowing us to lead the recently 
improving trend of the national economy to sustainable 
development. A peaceful environment and the reduction 
of tensions are more precious to us now than at any time. 
The tense situation on the Korean peninsula does not 
help us. On the contrary, it presents a serious obstacle 
to our efforts to achieve economic development and an 
improved living standard.

War exercises focused on landing, long-range 
nuclear bombing and commando operations aimed at 
occupying the capital city of another country can never 
be viewed as defensive. The claim that they are annual 
in nature is just a veiled attempt to succeed in a surprise 
attack after creating chronic immunity to them.

The reform of the Security Council should no 
longer be delayed. The Council’s current structure 
and method of work have long been out of date, as 
confirmed by the expressed general will of Member 
States reflected in resolution 47/62, adopted in 1992. 
The Security Council should no longer be an exhibition 
showcase for the extreme manifestation of the double 
standard. We must put an end to the unjust practice 
whereby the military exercises waged by a permanent 
member of the Council are covered up with no regard 
to their serious threat to peace and security, whereas 
those conducted by a Member State in response are 
called into question, although they are inevitable and 
self-defensive in nature.

Likewise, the Security Council simply ignores 
the killing of Palestinian civilians by Israel under the 
patronage of a permanent member, yet selectively takes 
issue with the actions of the Syrian Government in 
defence of the sovereignty and stability of its country. 
This unjust practice cannot be tolerated. In particular, 
no act should be allowed to encroach on the sovereignty 
and territorial integrity of Syria under the guise of 
counter-terrorism.

The Security Council should no longer serve as 
a forum for the spreading of lies. Eleven years ago, 
we heard with our own ears the accusation made at a 
Security Council meeting by a permanent member 
that there were weapons of mass destruction in Iraq 
(see S/PV.4701). A military invasion followed, and 
tragic bloodshed resulted. Only then did the world 
come to realize that it had heard the big lie of the 
century. However, because the big lie had come from 
a permanent member, the Security Council kept silent 
again. As a result, the bloodshed continues even today, 
after 11 years.

The Security Council should not be abused as a 
tool to justify high-handedness and arbitrariness. The 
United Nations Charter stipulates that the Security 
Council should act in conformity with the principles 
of justice and international law. The Security Council 
has no authority to adopt a resolution that prohibits the 
peaceful launch of a satellite by a Member State, as that 
is in contravention of international law, in particular the 
Treaty on Principles Governing the Activities of States 
in the Exploration and Use of Outer Space, including 
the Moon and Other Celestial Bodies.


The reform of the Security Council would, 
in essence, democratize the United Nations and 
international relations. The United Nations is not a 
monarchy and the Security Council is not a senate. 
The reform of the Security Council will not be possible 
unless its members decide in good faith to give up their 
prerogatives in the interests of democracy. Given the 
changing times and the demands of the majority of 
Member States, the permanent member that is most 
vociferous about the export of democracy should reflect 
on whether or not its preaching is just hypocrisy. Should 
the Security Council fail to reform itself and remain 
out of step with the times, Member States may well opt 
for a United Nations without such an anachronistic and 
undemocratic Council.

The Democratic People’s Republic of Korea 
maintains that all problems pertaining to international 
relations should be resolved not by high-handedness and 
arbitrariness, but in strict accordance with the principles 
of sovereign equality enshrined in the United Nations 
Charter. The nuclear issue is a matter of the sovereignty 
and the right to exist of a Member State and must take 
precedence over peace and security. The hostile policy, 
nuclear threat and stifling strategy pursued by the 
United States for more than half a century inevitably 
prompted the decision of the Democratic People’s 
Republic of Korea to become a nuclear-weapon State.

The nuclear deterrent of the Democratic People’s 
Republic of Korea is neither intended to threaten or 
attack others, nor a bargaining chip to be exchanged 
for something else. The nuclear issue will be resolved if 
and when the substance of the threat to our sovereignty 
and right to life is removed through the termination 
of the hostile policy of the United States towards the 
Democratic People’s Republic of Korea.

Politicization, selectivity and double standards are 
out of place when dealing with human rights issues. The 
abuse of human rights for political purposes is in itself 
the biggest human rights violation. The Democratic 
People’s Republic of Korea is firmly opposed to all 
attempts and actions to force regime change on specific 
countries by alleging abuse of human rights. The United 
States does not recognize the national sovereignty that 
safeguards the human rights of our people. That being 
the case, it is hypocritical of it to find fault with our 
human rights issues. It is all the more preposterous 
that the United States should talk about a human rights 
dialogue when it adamantly prevents the Democratic 
People’s Republic of Korea — the party directly 
involved — from participating in the meeting on the 
latter’s own human rights situation.

The Democratic People’s Republic of Korea is 
always open to dialogue and cooperation in the case of 
genuine human rights issues that are devoid of any form 
of political motivation or hypocrisy. The Government of 
the Democratic People’s Republic of Korea is willing to 
promote human rights dialogue and cooperation on an 
equal footing with other countries that are not hostile to 
it. It is also willing to facilitate technical cooperation, 
contact and communication with the United Nations 
and other international organizations in the human 
rights field.

The reunification of the fatherland is the supreme 
desire of the entire Korean nation. The Democratic 
People’s Republic of Korea maintains that national 
reunification should be achieved not through a 
confrontation of systems but by a confederation formula 
whereby two systems coexist in a single country. It 
is the only way to prevent war and safeguard peace. 
The Government of the Democratic People’s Republic 
of Korea is sincerely striving by both word and deed 
to develop inter-Korean relations and to orient them 
towards reunification through confederation.

As South Korea has relinquished its military 
prerogatives to the United States in their entirety, it 
has no idea how many weapons of mass destruction of 
various kinds — capable of destroying the Korean nation 
more than hundreds of times over — are now deployed 
and hidden on its own soil. It should therefore refrain 
from prattling and dreaming about the unrealistic and 
fictitious proposal for reunification copied from the 
formula of other countries.

I should like to assure members that the Democratic 
People’s Republic of Korea will constructively 


participate in delivering on the post-2015 development 
agenda at the current session and thus make an active 
contribution to the work for the successful adoption 
of the development agenda next year on the occasion 
of the seventieth anniversary of the founding of the 
United Nations. Independence, peace and friendship 
are the foreign policy ideals of the Democratic People’s 
Republic of Korea. As in the past, the Democratic 
People’s Republic of Korea will fulfil its responsibilities 
and discharge its role as an independent Member 
State by steadfastly adhering to these ideals in United 
Nations activities.
